MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                    Aug 23 2019, 7:22 am
court except for the purpose of establishing
                                                                                 CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
estoppel, or the law of the case.                                                 and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David W. Stone IV                                        Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         Michael Vo Sherman
                                                         Certified Legal Intern
                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Barbara Bell-Shannon,                                    August 23, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-381
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable Mark K. Dudley,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         48C06-1402-FB-355



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-381 | August 23, 2019                       Page 1 of 5
[1]   Barbara Bell-Shannon appeals the trial court’s sentencing order, arguing that

      the trial court erred when it omitted the correct credit time on her sanctions

      order and abstract of judgment form. Finding that there was an error, we

      remand with instructions that the trial court include the proper credit time.


[2]   On March 9, 2015, Bell-Shannon pleaded guilty to one count of Class D felony

      possession of methamphetamine. That same day, the trial court sentenced Bell-

      Shannon to 36 months, with credit for 188 days she had already executed in the

      Department of Correction and with the remaining 907 days suspended to

      probation. Under the terms of her probation, Bell-Shannon could not be in

      contact with a convicted felon, had to notify the probation office of any change

      in address, and could not consume or possess any illegal or illicit substance.


[3]   On December 23, 2015, the State filed a notice of violation of probation,

      alleging that Bell-Shannon had failed to obtain a substance abuse evaluation,

      pay required fees, and provide a current address. On February 2, 2016, the State

      filed an amended notice of violation of probation, alleging that Bell-Shannon

      had possessed a synthetic drug and had been in contact with a convicted felon.

      Following a February 9, 2016, evidentiary hearing, the trial court ordered Bell-

      Shannon committed to home detention for violating the terms of her probation.


[4]   On March 7, 2016, Bell-Shannon tested positive for drugs and on April 6, 2016,

      she fled from home detention. Once again, the State filed a notice of violation




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-381 | August 23, 2019   Page 2 of 5
      of probation on April 6, 2016. Following a January 18, 2019,1 evidentiary

      hearing on this matter, the trial court found that Bell-Shannon had violated the

      terms of her probation and ordered that she serve the remainder of her

      previously-suspended sentence as a sanction. The trial court then calculated the

      amount of time Bell-Shannon had been incarcerated and arrived at 324 days of

      credit time. Neither the sanctions order nor the abstract of judgment form

      included the 188 days of credit time Bell-Shannon had previously accrued.


[5]   On March 22, 2019, Bell-Shannon filed a pro se motion for jail time credit,

      arguing that the trial court had failed to include the 188 days that had been

      documented on all previous sentencing orders. The trial court denied Bell-

      Shannon’s motion. Bell-Shannon now appeals.


[6]   Bell-Shannon’s sole argument on appeal is that the trial court erred by omitting

      the 188 days of accrued credit time from the January 18, 2019, abstract of

      judgment form and the sanctions order. When reviewing motions or requests to

      alter allegedly erroneous sentencing orders, we defer to the trial court’s factual

      findings and will reverse the trial court’s decision only when it is against the

      logic and effect of the facts and circumstances before it. Brattain v. State, 777
N.E.2d 774, 776 (Ind. Ct. App. 2002).




      1
       The record does not reflect a reason for the nearly three-year delay, but we surmise that Bell-Shannon
      absconded during that period.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-381 | August 23, 2019                    Page 3 of 5
[7]   Pursuant to Indiana Code section 35-38-3-2(b)(4), the judgment of conviction

      and sentencing must include “the amount of credit time earned for time spent in

      confinement before sentencing[.]” “[T]herefore, pre-sentence jail time credit is a

      matter of statutory right, not a matter of judicial discretion.” Weaver v. State, 725
N.E.2d 945, 948 (Ind. Ct. App. 2000). Thus, a trial court does not have

      discretion to omit or forego statutorily-afforded credit time on entries of

      judgment. Here, the trial court committed a scrivener’s error and neglected to

      include the 188-day credit time on both the sanctions order and the abstract of

      judgment form. While motions to correct or modify sentence2 are not available

      to challenge entries or omissions on solely an abstract of judgment form,

      Robinson v. State, 805 N.E.2d 783, 794-95 (Ind. 2004), here, the judgment of

      conviction—the sanctions order—also omits the 188-day credit time. In fact,

      “[t]he State acknowledges that neither the trial court’s sanctions order nor the

      abstract of judgment account for Bell-Shannon’s already-served 188-day

      executed sentence.” Appellee’s Br. p. 11.3




      2
       We recognize that Bell-Shannon, here, filed a motion for jail time credit and not a motion to correct or
      modify sentence. However, Bell-Shannon’s motion, in essence, sets out to correct a sentencing error, and we
      will not dismiss her appeal by elevating form over substance.
      3
        The State goes on to explain how reversal and remand is unnecessary because this Court “must analyze the
      trial court’s intent[.]” Appellee’s Br. p. 11. The State is making a mountain out of a proverbial mole hill. Bell-
      Shannon is not trying to have her sentence reversed or reduced, and this Court need not analyze the “true
      intent” behind the trial court’s sanctions order when it revoked Bell-Shannon’s probation. Rather, the trial
      court sentenced Bell-Shannon yet omitted an important morsel of information from both the sanctions order
      and the abstract of judgment form—namely, the 188 days of credit time she had accrued from before the
      initial March 9, 2015, sentencing. We are simply asking that the trial court fix its error.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-381 | August 23, 2019                        Page 4 of 5
[8]   Accordingly, our inquiry ends here. Because neither the sanctions order nor the

      abstract of judgment form contains the 188-day pre-sentence credit time, we

      remand with instructions that the trial court include this information.


[9]   The judgment of the trial court is remanded with instructions.


      Kirsch, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-381 | August 23, 2019   Page 5 of 5